         Case 1:19-cr-00374-JMF Document 111 Filed 04/22/21 Page 1 of 4
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 22, 2021

BY ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti, 19 Cr. 374 (JMF)

Dear Judge Furman:

        The Government respectfully submits this letter pursuant to the Court’s Order dated April
16, 2021 (Dkt. No. 109), directing the Government to respond to the defendant’s letter, filed April
14, 2021, regarding the presence of a reporter at sidebar during voir dire of prospective jurors (Dkt.
No. 107), and the letter of Matthew Russell Lee of Inner City Press, filed on the docket on April
16, 2021, requesting to be present at sidebar during voir dire of prospective jurors (Dkt. No. 108). 1
For the reasons set forth below, the Government would not object to the exclusion of the press
from sidebar conferences during voir dire of prospective jurors should the Court find a sufficient
basis to conclude that a substantial probability exists that prospective jurors would not be candid
regarding unfair or improper biases were a member of the press to be present.

                                            Background

        On February 26, 2020, this Court ordered the parties each to submit letter briefs addressing
procedures for jury selection, “including but not limited to Defendant’s presence at, and press
access to, any inquiry of jurors outside the presence of the jury pool generally.” (Dkt. No. 41 at 2.)
On March 13, 2020, the Government filed, on behalf of the parties, a joint letter regarding
procedures for jury selection (the “Joint Letter” (Dkt. No. 46)). 2 In that letter, “the parties
propose[d] that the Court adopt procedures substantially similar to those adopted in Shkreli and
that impose modest and reasonable restrictions on the press and public’s access to certain
information and proceedings in order to adequately protect the rights of the defendant and potential
jurors, while making the proceedings as accessible as possible in light of the circumstances.” (Joint
Letter 4.) In particular, and as relevant here, “[t]he parties propose[d] that the defendant and,

1
   By letter dated April 20, 2021, the Daily News, L.P., filed an opposition to the defendant’s
request to exclude the press from sidebar conferences during voir dire of prospective jurors. (Dkt.
No. 110.)
2
    The Joint Letter contains a more extensive recitation of the factual background relevant to jury
selection procedures in this case. (Joint Letter 1-2.)
         Case 1:19-cr-00374-JMF Document 111 Filed 04/22/21 Page 2 of 4

Honorable Jesse M. Furman
United States District Judge
April 22, 2021
Page 2

assuming more than one member of the press requests to be present at sidebar discussions, a single
pool reporter be permitted to be present at sidebar discussions with potential jurors.” (Id. at 5.) “In
addition, the parties ask[ed] that the Court ensure that jurors are aware that they can request that
the reporter be excused from sidebar and that the Court excuse the reporter on its own initiative if
it determines that a juror does not appear fully comfortable answering questions fully and honestly
in the presence of the reporter.” (Id.)

        On August 7, 2020, new counsel was appointed to represent the defendant. (Dkt. No. 73.)
On April 14, 2021, the defendant’s new counsel filed a letter objecting to the proposal set forth in
the Joint Letter to permit a single pool reporter be present at sidebar discussions with prospective
jurors (the “Defendant’s Motion” (Dkt. No. 109)). In that letter, counsel for the defendant
conveyed the Government’s position that “[i]n light of the revised position by the defendant, the
Government defers to the Court’s discretion as to whether to allow a pool reporter at sidebar
pursuant to the principles set forth in Press Enterprise Co. v. Superior Court, 478 U.S. 1 (1986),
and its progeny, as described on pages 2-4 of the parties’ prior letter.” (Def.’s Mot. 1.)

                                          Applicable Law

        As set forth in greater detail in the Joint Letter, the Second Circuit has held that there is a
qualified “‘right to attend criminal trials . . . implicit in the guarantees of the First Amendment.’”
ABC, Inc. v. Stewart, 360 F.3d 90, 98 (2d Cir. 2004) (quoting Richmond Newspapers, Inc. v.
Virginia, 488 U.S. 555, 580 (1980)). That right of access extends to the examination of prospective
jurors as part of the voir dire process. Id. (citing Press-Enter. Co. v. Superior Court, 464 U.S. 501,
504-10 (1984) (“Press-Enter. I”)).

         In evaluating motions to exclude the press from voir dire of prospective jurors, courts
employ a two-part balancing test: “[T]he [proceeding] shall be closed only if specific findings are
made demonstrating that, first, there is a substantial probability that the defendant’s right to a fair
trial will be prejudiced by publicity that closure would prevent, and second, alternatives to closure
cannot adequately protect the defendant’s fair trial rights.” Press-Enter. Co. v. Superior Court, 478
U.S. 1, 14 (1986) (“Press-Enter. II”).

         The Second Circuit has cautioned that, although in some circumstances availability of a
transcript of voir dire proceedings may be sufficient, “[t]he provision of a transcript . . . does not
somehow allow for a more lenient balancing test.” Stewart, 360 F.3d at 100. In reversing a district
court order precluding the press from all voir dire, the Second Circuit in Stewart concluded that
the district court there had made insufficient factual findings to justify the order because (1) the
district court did not find that members of the media violated any order of the court or conducted
themselves improperly; (2) the district court’s finding that many members of the venire may have
prejudged one of the defendants was simply insufficient; and (3) the Court of Appeals could
“discern no basis for the district court’s conclusion that prospective jurors would have been
unwilling to express for publication any preconceptions that they might have had about the
defendants.” Id. at 101. The Second Circuit also observed that the district court in Stewart should
have considered more narrowly tailored procedures, including excluding the press only from
         Case 1:19-cr-00374-JMF Document 111 Filed 04/22/21 Page 3 of 4

Honorable Jesse M. Furman
United States District Judge
April 22, 2021
Page 3

portions of voir dire implicating subject matter for which the district court expressed concern
regarding candor on the part of prospective jurors. Id. at 104-05.

                                             Discussion

        The Government would not object to the exclusion of the press from sidebar conferences
during voir dire of prospective jurors should the Court find sufficient basis to conclude that a
substantial probability exists that prospective jurors would not be candid regarding unfair or
improper biases were a member of the press to be present. See Stewart, 360 F.3d at 105 (raising
possibility that limited closure as to voir dire addressing “certain voir dire lines of question”
implicating candor concerns would be permissible).

        The defendant argues principally that “[a]llowing a reporter access to sidebar voir dire runs
the unnecessary risk of undermining the purpose of the sidebar, creating an incentive for
prospective jurors to self-censor their answers to really important questions” and that
“[p]rospective jurors may feel discouraged from offering pertinent information about any
prejudices they have against Mr. Avenatti or for the Government, or any preconceived notions
about his guilt or innocence based on previous media coverage, out of a justifiable fear that their
sensitive answers to certain questions may be publicized.” 3 (Def.’s Mot. 4.) As the Second Circuit
has explained, however, “prospective jurors are likely to have preconceptions about the defendants
in almost every criminal case that attracts media attention,” and “[i]f this fact alone were sufficient
to warrant closure, then courts could routinely deny the media access to those cases of most interest
to the public, and the exception to openness would swallow the rule.” Stewart, 360 F.3d at 101.
Accordingly, the defendant must be able to provide specific, rather than merely hypothetical, facts
to establish a basis to exclude the press from voir dire. Id.

        If the defendant can point to such facts, however, and the Court finds that this case
implicates particularly sensitive or controversial issues such that there is a substantial probability
that prospective jurors would be less candid in order to avoid disclosure to the press of personal
biases, then the Government agrees that the Court would have a sufficient basis to preclude the
presence of the press at individual voir dire addressing these issues. Press-Enter. II, 478 U.S. at



3
    The defendant also devotes much of his letter to “reject[ing] the contention that Judge
Gardephe ‘permitted’ a reporter’s presence at sidebar during voir dire” in trial on the Extortion
Case. (Def.’s Mot. 2-3.) As the Government has explained to defense counsel, neither party moved
to preclude press from sidebar during voir dire or to seal the transcript or otherwise close the
courtroom, and the Government observed a member of the press move from the press pool to
sidebar in open court with apparent acknowledgment and permission by Judge Gardephe’s
chambers.
    The defendant also asserts that “allowing a reporter to cover sidebar voir dire of a prospective
juror is rare and discouraged.” (Def.’s Mot. 3.) The Government is not aware of the basis for this
claim and the defendant offers none.
         Case 1:19-cr-00374-JMF Document 111 Filed 04/22/21 Page 4 of 4

Honorable Jesse M. Furman
United States District Judge
April 22, 2021
Page 4

14; see also Stewart, 360 F.3d at 101-02 (distinguishing United States v. King, 140 F.3d 76 (2d
Cir. 1998), on the basis that voir dire in King concerned racial bias).

                                            Conclusion

       For the foregoing reasons, the Government submits the following:

       (1) The press has a qualified right of access, and therefore a presumptive right to attend,
           criminal trials, including individual voir dire of prospective jurors.

       (2) The press’s right of access to criminal trials is not absolute, and the press may be
           excluded from particular proceedings where there is a substantial probability that the
           defendant’s right to a fair trial will be prejudiced, including where the district court
           finds, on the basis of specific facts, a substantial probability that jurors are unlikely to
           be candid about their biases in the presence of the press, and that less restrictive
           alternatives are not available.

       (3) The Government would not object to the exclusion of the press from sidebar
           conferences during voir dire of prospective jurors should the Court find sufficient basis
           to conclude that a substantial probability exists that prospective jurors would not be
           candid regarding unfair or improper biases were a member of the press to be present.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                              By:      s/ Matthew D. Podolsky
                                                      Matthew D. Podolsky
                                                      Robert B. Sobelman
                                                      Assistant United States Attorneys
                                                      (212) 637-1947/2616

cc:    Counsel of record (by ECF)
